Citation Nr: 1123944	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for osteoarthritis of the cervical spine (neck).

3.  Entitlement to service connection for osteoarthritis of the thoracolumbar spine (back).

4.  Entitlement to service connection for osteoarthritis of the bilateral thumbs (hands) and the right elbow. 

5.  Entitlement to service connection for osteoarthritis of the left shoulder.

6.  Entitlement to service connection for osteoarthritis of the bilateral knees. 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran had active service from May 1976 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran is not currently diagnosed with rheumatoid arthritis.

2.  There is no credible evidence that the Veteran suffered an event, injury, or disease referable to his neck in service, and there is no credible medical evidence of a current underlying malady or condition of the neck associated with the Veteran's complained of symptoms that derives from an in-service disease or injury.

3.  Degenerative changes of the lumbosacral spine are not clinically shown until many years after the Veteran's service, and there is no credible evidence that the disease is otherwise etiologically related to an event, injury, or disease in service.  

4.  There is no credible medical evidence of a current underlying malady or condition of the thumbs (hands), right elbow, left shoulder, and left knee, associated with the Veteran's complained of symptoms that derives from an in-service disease or injury.  

5.  The Veteran's right knee disability clearly and unmistakably existed prior to service and was not aggravated during service; there is also no credible medical evidence of osteoarthritis affecting the right knee.

CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Osteoarthritis of the cervical spine (neck) was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Osteoarthritis of the thoracolumbar spine (back) was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Osteoarthritis of the bilateral thumbs (hands) and the right elbow was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Osteoarthritis of the left shoulder was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  A bilateral knee disorder was not incurred in or aggravated by active service and its incurrence or aggravation during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In an April 2009 VCAA letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records and private treatment records.  In connection with the Veteran's rheumatoid arthritis, hands/thumbs, right elbow, left shoulder, and bilateral knee claims, the Board finds that the July 2009 VA examination report is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported his medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In regard to the neck and back claims, the Board recognizes that the Veteran has not been afforded a VA examination.  The Board, however, finds that it is not obligated to provide one.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As detailed below in the analysis portion of this decision, (1) the credible medical evidence of record shows that there is no underlying malady or condition of the neck for the Veteran's complained of symptoms, (2) the evidence does not establish that the Veteran suffered an event, injury, or disease referable to his neck in service, and (3) there is no indication that the claimed back disability may be associated with the Veteran's service.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and providing testimony at an RO hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  
Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Analysis

1.  Rheumatoid Arthritis

In the Veteran's February 2009 original application for compensation benefits, he indicated that the onset of his rheumatoid arthritis occurred in service on February 16, 1977 and had been present ever since.  At the January 2010 RO hearing, the Veteran testified that military doctors told him he had rheumatoid arthritis.  

Service treatment records show that the Veteran was screened for rheumatoid arthritis but lab results (RF, ANA, and ESR tests) in February 1985 and August 1987 were negative for the disease.  After service, the Veteran underwent a VA examination in July 2009.  The VA examiner concluded that there was no evidence of rheumatoid arthritis, past or present, as the RA factor in service and currently was negative, and the physical presentation was not consistent with rheumatoid arthritis.  

While the Veteran is competent to report a contemporaneous medical diagnosis (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)), his contention is outweighed by the medical evidence of record that conclusively shows he does not in fact have rheumatoid arthritis.  Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is shown, service connection for rheumatoid arthritis is not warranted.

2.  Osteoarthritis of the Cervical Spine (Neck) and the Thoracolumbar Spine (Back)

In the Veteran's February 2009 application, he also indicated that the onset of his osteoarthritis occurred on February 16, 1977 and had been present ever since.  In an April 2009 statement, the Veteran claimed that the arthritis affected his "spine" and "neck."  At the January 2010 RO hearing, the Veteran testified that he currently experienced popping and grinding in his spine whenever he turned his head.  In response to the question of whether he experienced these symptoms in service, the Veteran replied, "Like most people I did a lot of exercising when I got married and a lot of times I had aches and pains, but it does not compare."  In response to the question of whether he was treated in service for any specific pain in his back or neck, he replied, "Just the one time, I thought I had overextended myself."  He then added that he had a "repell[][ing]accident but it was never recorded" because he was "breathing and ok."  In response to the question of whether the symptoms bothered him a lot or once in a while in service, he indicated that if he "took it easy, it eventually got better."  The Veteran also testified that he currently experienced pain, spasms, and stiffness in his spine, and that the problems associated with his back were also caused by the rigors of the performance of his service duties as a helicopter mechanic.  

The service treatment records show that at no time in connection with multiple other complaints the Veteran associated with arthritis, did he also specifically complain of neck problems.  As for the back, a February 1985 consultation report showed that the Veteran's complaints included back pain after prolonged standing.  No assessment referable to the back was rendered.  A June 1985 record noted that the Veteran had no back problems.  No further references to the back are documented in service.  After service, records from Dr. W.L. dated from August 1999 to September 2008, showed that in August 2008, the Veteran presented with a new problem of right leg pain that the Veteran indicated had been present for the past three years.  The examination findings, including neurological findings, on the cervical spine, thoracic spine, and lumbosacral spine were noted as normal.  Dr. W.L. noted assessments of osteoarthritis and radiculopathy.  He ordered a magnetic resonance imaging scan (MRI) of the lumbosacral spine.  The August 2008 MRI revealed multilevel degenerative changes, including degenerative spurring and degenerative disc disease of the lumbosacral spine.  The Veteran underwent another physical examination in September 2008.  The examination findings, including neurological findings, on the cervical spine, thoracic spine, and lumbosacral spine were all noted to be normal.  Dr. W.L. provided an assessment of osteoarthritis.  The July 2009 VA examination report shows the Veteran also complained of intermittent low back pain.  

The Veteran's service treatment records are voluminous and his visits to service health care professionals for complaints of arthritic symptoms are numerous.  For this reason, the Board does not find it plausible that the Veteran experienced neck problems during service, but these problems just happened to not be documented in the records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  When given the opportunity to describe the areas of the body the Veteran believed were afflicted by arthritis, at no time did he reference the neck.  Thus, there is no credible evidence that the Veteran suffered an event, injury, or disease referable to his neck in service.  Additionally, there is no underlying malady or condition of the neck associated with the Veteran's complained of symptoms notwithstanding Dr. W.L.'s general assessment of "osteoarthritis."  The August and September 2008 findings were reported as normal, and there are no radiographic findings of arthritis of record.  Therefore, the "osteoarthritis" diagnosis is not credible in regard to a neck disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  While the Veteran is competent to report on readily observable features or symptoms of illness, he is not competent to diagnose that such symptoms are attributable to arthritis as that involves a medically complex determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the evidence does not show that the Veteran's symptoms derive from an in-service disease or injury, service connection for osteoarthritis of the cervical spine (neck) is not warranted.

In regard to the back, service treatment records do show that the Veteran was seen on one occasion in June 1985 for back complaints but at that time no underlying malady or condition of the back was identified.  At the November 1987 separation physical, the Veteran's spine was evaluated as normal.  After service, treatment records from Dr. W.L. show that although the Veteran saw Dr. W.L. in 1999 and thereafter, he did not complain of back problems-specifically, "osteoarthritis" "all over the body"-until 2008.  Prior to 2008, Dr. W.L.'s general system exams are absent any references to back complaints.  Given that Dr. W.L. was the physician the Veteran ultimately sought out for an evaluation of his arthritic complaints, the Board does not find it plausible the Veteran experienced recurrent back problems since service, but these problems just happened to not be documented until 2008.  Rather, the records suggest that the Veteran was not suffering from chronic back problems until his back became a focus in 2008 at which time degenerative changes of the lumbosacral spine was diagnosed.  For these reasons, the Board finds that a credible continuity of back problems since the Veteran's separation from service has not been established.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
There is no medical evidence of record that otherwise shows that the Veteran's degenerative changes of the lumbosacral spine are related to his service.  To the extent the Veteran's statements may be construed as nexus evidence (other than evidence relating to a continuity of symptomatology theory of entitlement), he is not competent to opine that his arthritis is etiologically related to an event, injury, or disease in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The existence of such relationship involves a medically complex question that the Veteran does not have the expertise to answer.  For all of the above reasons, service connection for osteoarthritis of the thoracolumbar spine (back) is not warranted.

3.  Osteoarthritis of the Bilateral Thumbs (hands), Right Elbow, Left Shoulder, and
     Left Knee

As noted above, in the Veteran's February 2009 application he indicated that the onset of his osteoarthritis occurred in February 1977 and had been present ever since.  In the April 2009 statement, he maintained that the arthritis affected "all extremities."  In the October 2009 notice of disagreement, he contended that the medical evidence showed that he had arthritis of the left thumb.  He also complained that his hands became painful and weakened on use.  At the January 2010 RO hearing, the Veteran testified that he injured his "hand" from hitting a brick wall in service.  In regard to the left thumb, he essentially testified that although he sustained a post-service accident in August 2006, his problem with the thumb had its onset in service.  He further testified that he sustained a left shoulder separation in service but he was not treated for it because the accident occurred on a Friday and his symptoms had resolved by Tuesday after the holiday.  As to current symptoms, the Decision Review Officer noted for the record that he could hear a pop when the Veteran moved his left arm in a circular motion.  In response to the question of what happened to his left knee in service, the Veteran replied, "Same thing that my right knee is doing, grinding."  The Veteran then reported on a post-service work injury to his left knee (which apparently affected his back as well) in 2003 or 2004 that resulted in the recommendation that he use a cane.  The Veteran also indicated that the problems associated with his knees were also caused by the rigors of the performance of his service duties as a helicopter mechanic.  In a February 2011 statement, the Veteran indicated that his "right hand was [a]ffected by what happen[ed] to [his] right arm."  He contended that his left hand was getting as worse as his right hand.  

Service treatment records show that in July 1976, the Veteran complained of pain on the posterior side of the left leg for the past five days.  The Veteran denied any specific trauma.  The assessment was strain of the posterior tendons.  Records dated in July 1976 and August 1976 showed that the Veteran's complaints of numbness in the arm and index finger and diagnosis of "Pack Palsy" were referable to the right upper extremity.  Thus, a September 1976 record that thereafter noted that the Veteran presented with the complaint of pain for the past six weeks in the left shoulder is in error as to the extremity afflicted.  Indeed, the remaining findings in the record specifically referenced the right upper extremity.  

In January 1979, the Veteran complained that he fell on his left elbow.  X-rays were negative for fracture and revealed "no significant abnormalities."  The assessment was left elbow contusion.  In January 1980, the Veteran reported that he fell on his fingers the prior evening.  He complained of pain in his right hand and he had limited range of motion in the abduction of the 3rd and 4th digits.  The assessment was sprain of the 3rd and 4th digits of the right hand.  In July 1981, the Veteran complained of intermittent swelling and discomfort of the 1st, 2nd, and 3rd digits of the right hand.  He reported a history of trauma after punching a wall one and a half years ago.  The right hand appeared within normal limits absent obvious defects.  X-rays of the right hand were within normal limits.  The assessment was intermittent edema and discomfort of unknown etiology.  In March 1982, the Veteran reported that he sustained trauma to the 4th digit of his left hand when he struck the distal tip of the left ring finger on metal.  X-rays were within normal limits.  In September 1982, the Veteran's complaints included painful joints in both hands.  The assessment was musculoskeletal pain.  In October 1982, the Veteran complained of trauma to the 4th digit (distally) of the right hand caused from dropping an object.  The assessment was "[b]lood under the nail causing pressure."  In November 1982, the Veteran's complaints were referable to his right knee.  The left knee was also examined which revealed no pain on range of motion but there was mild patellorfemoral crepitus.  A November 1982 consultation report erroneously refers to the left knee; the Veteran was undergoing therapy of the right knee.  

In February 1985, the Veteran complained of stiffness and pain in his right hand that he maintained had been present for the past two years.  He reported again a history of having hit a wall with his fist.  The examination revealed enlarged 2nd and 3rd metacarpophalangeal (MCP) joints, erthyma, local tenderness, and audible cracking when flexed.  There was normal distal circulation and sensation and the joints were not "hot."  He had full range of motion but with pain.  The assessment was traumatic arthritis of the right hand.  In February 1985, the Veteran complained of aches in his right hand and elbow and occasional aches in his left arm, hand, and left knee.  The assessment was arthritis.  The February 1985 radiograph reports, however, showed x-rays of the MCP and proximal interphalangeal (PIP) joints of the hands were negative for osseous abnormality.  No radiographic findings referable to the right elbow, left shoulder, and left knee were reported.  In May 1985, the Veteran complained of bilateral shoulder pain.  He reported that he had had arthritic problems in his hands, knees, and shoulders on and off for the past two years.  He was on Indocin but that did not seem to work anymore.  The examiner noted an assessment of osteoarthritis.  In September 1985, the examiner noted that there were no objective findings on exam notwithstanding an assessment of osteoarthritis of the hands, knees, and shoulders.  In October 1985, the examiner noted an assessment of muscle and joint pain combined.  The examiner indicated that the Veteran might have mild osteoarthritis in the right hand after the reported on trauma but he doubted that the Veteran's other joints had osteoarthritis "in this young a man."  Rather, the Veteran probably had muscle and tendon inflammation following restarting physical training from a deconditioned state.

In July 1987, the Veteran complained of right shoulder and right elbow pain.  The assessment was probable mild case of bicep tendonitis and epicondylitis secondary to use of the extremity as a mechanic.  In August 1987, the Veteran's complaints included "some degree" of left shoulder discomfort.  The examiner maintained that the Veteran's history was consistent with chronic degenerative joint disease.  X-rays of the left shoulder, however, revealed no obvious ossesous abnormality (negative reading).  The examiner nevertheless noted an assessment of probable osteoarthritis.  The November 1987 separation Report of Medical Examination noted no relevant findings. 

After service, in a January 2007 letter, Dr. R.I. reported that the Veteran presented for an evaluation of his left thumb.  The Veteran advised him that he sustained an injury to his left thumb on August 24, 2006.  Dr. R.I. indicated that the Veteran continued to have residual pain and that he denied previous trauma to his left thumb.  Radiographs of the left thumb showed asymmetrical narrowing of the MP joint and early joint subluxation and periarticular osteophyte formation at the level of the first carpal metacarpal (CMC) joint.  Dr. R.I. concluded that the Veteran had findings of arthrosis of the joints of the left thumb.  In a follow-up February 2007 letter, Dr. R.I. reported that the Veteran continued to experience left thumb pain.   

Records from Dr. W.L. dated from August 1999 to September 2008 showed that in August 2008, the Veteran presented with the new problem of bilateral thumb pain that he indicated had been present for "years."  The examination findings, including neurological findings, did not specifically reference the thumbs.  As noted in the prior section, the September 2008 record showed the Veteran then presented with a problem of osteoarthritis claimed to have had its onset "years ago" "all of over the body."  The physical examination findings, including neurological findings, on the upper extremities (shoulders, elbows, wrists, hands) and lower extremities (hips, knees, ankles, feet, toes) were all noted as normal.  Dr. W.L. provided an assessment of osteoarthritis.   

The Veteran underwent a July 2009 VA examination in connection with his claims. The Veteran reported on a pre-service injury that he sustained to his left arm that left a residual scar on the left medial aspect of the elbow.  He indicated that his hands and then his left shoulder became painful in service.  He reported on the post-service injury to his left thumb.  He claimed he was advised that he would eventually require fusion of his "thumbs" which he believed was related to arthritis that began in service.  He currently complained of bilateral hand pain, "shoulder" pain, bilateral knee pain, and right elbow pain with associated numbness in his 3rd and 4th fingers.  He also reported on a history of a slight fracture of the right forearm and that he almost cut a tendon of the left hand (it is not clear when he is claiming these injuries occurred).  He utilized a single cane "for outings" due to injuries he sustained to his right foot, knee, and ankle in 2004.  He claimed that he lost his job in December 2008 because of his hand disorder.  

On physical examination, the Veteran had crepitus and guarding of movement of the left shoulder and pain on range of motion of the left shoulder.  X-rays of the left shoulder revealed mild degenerative joint disease of the acromioclavicular joints.  There was tenderness of the right elbow but no pain on range of motion.  X-rays of the right elbow were normal.  The left hand had tenderness especially at the 1st "MPJ", and the right hand was tender on all "MPJs."  There was subjective pain at rest bilaterally, and grip and finger opposition weakness.  He had full hand range of motion bilaterally, and he could grip all fingers to the palm crease.  X-rays of the hands revealed a small foreign body in the index finger of the right hand, otherwise essentially normal hand.  The left hand was normal.  There was no pain on motion of 0 to 115 degrees in the left knee.  X-rays of the left knee were normal.  The VA examiner diagnosed left shoulder acromioclavicular joint degenerative joint disease and no other osteoarthritis.  

The VA examiner acknowledged that the service treatment records mentioned an osteoarthritis diagnosis at varying times for the shoulders, knees, and hands, but maintained that this diagnosis was never confirmed, and in fact, x-rays in service were negative for arthritis.  The examiner acknowledged that the Veteran was seen for bilateral hand symptoms in service, more so for right hand swelling, which was speculated to be arthritis, but the examiner maintained that x-rays were negative and remained negative.  The examiner noted that one doctor in service speculated the Veteran possibly had muscle/tendon inflammation, but the examiner contended that this was not a diagnosis.  The examiner noted that with current x-rays being negative, there was still no chronic diagnosis of the hand symptoms, and osteoarthritis and rheumatoid arthritis conditions were not found.  The examiner observed that the Veteran was seen for both shoulders in service, but most complaints were referable to the right shoulder.  Osteoarthritis of the shoulder was ruled out in service.  The examiner noted that the Veteran now had mild acromioclavicular joint osteoarthritis of the shoulder.  The examiner maintained that taking all of this into consideration, there was no chronic diagnosis of the left shoulder due to service.  The examiner noted that the Veteran also reported some right elbow symptoms in the exam history, but there was no right elbow condition found in the service treatment records and the current x-ray was normal.  The examiner concluded that the only joint or extremity that warranted service connection was the right shoulder.  [Service connection was established for a right shoulder disability in the August 2009 rating decision.]

After the issuance of the March 2010 statement of the case, VA treatment records dated from November 2009 to April 2010 were associated with the claims file but do not add anything new to the record.  Specifically, a January 2010 general primary care note on a review of systems indicated that the Veteran suffered from "osteoarthritis joint pain" and that he was stable on medications.  Also, it was indicated that the Veteran did not require the use of assistive devices such as canes.  The notation was not based on any radiographic evidence.  A March 2010 mental health note indicated that the Veteran was upset because his arm, thumb, and knee claims were denied.  The examiner observed that the Veteran "demonstrate[d] loud crepitus" with normal range of motion.  (The Board agrees with the RO that the foregoing evidence did not require the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).) 

Other than the reference to the right elbow, the VA examiner's findings are consistent with the record.  The record clearly shows the Veteran was seen in service for complaints referable to his hands, left shoulder, and left knee but osteoarthritis was never confirmed by radiographic evidence.  Moreover, no other 
chronic underlying malady or condition was diagnosed in service in connection with his complaints.  According to the VA examiner, the in-service muscle/tendon inflammation notation was not a diagnosis.  The VA examination does show some objective findings but the VA examiner found no underlying malady or condition of the hands, left shoulder, and left knee associated with the Veteran's complained of symptoms.  Also, Dr. R.I. reported on radiographic findings but ultimately concluded that the Veteran had "arthrosis" of the joints of the left thumb not "arthritis", and in any event, the diagnosis was rendered in the context of an evaluation for a nonservice-related injury.  See Wright v. Shinseki, No. 09-2171, 2011 WL 835122, at *3 (Vet. App. Mar. 8, 2011) (unpublished single-judge disposition) ("'Arthrosis'" refers to any joint disease.  Dorland's Illustrated Medical Dictionary 160 (31 st ed. 2007). . . . [A]rthrosis is not the same as arthritis."); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  As for Dr. W.L.'s general assessment of "osteoarthritis," it is not credible in regard to a disability of the hands, left shoulder, and left knee because the August and September 2008 findings were reported as normal, and there are no radiographic findings of arthritis of record.  As previously discussed, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. at 285.  Also, the Veteran is not competent to diagnose that his symptoms are attributable to arthritis as that involves a medically complex determination.  As the evidence does not show that the Veteran's symptoms derive from an in-service disease or injury, service connection for osteoarthritis of the thumbs (hands), left shoulder, and left knee is not warranted.

In regard to the right elbow, the Board recognizes that the VA examiner's finding that there was no right elbow condition found in the service treatment records suggests no acknowledgement of the in-service July 1987 assessment of epicondylitis in connection with a complaint of right elbow pain.  The Board finds that the VA examiner's finding does not render his ultimate conclusion of no current service related elbow disability inadequate, and so the Veteran was not prejudiced by the finding.  The in-service assessment was associated with the Veteran's duties as a mechanic as opposed to the systemic disease of arthritis.  He is also not currently diagnosed with epicondylitis or any underlying malady or condition in connection with his complained of symptoms.  As the VA examiner noted, the current x-ray was normal.  For the same aforementioned reasons, the evidence does not show that the Veteran's current symptoms derive from an in-service disease or injury.  Accordingly, service connection is also not warranted for osteoarthritis in regard to elbow complaints.  




4.  Osteoarthritis of the Right Knee 

At the January 2010 RO hearing, the Veteran provided testimony on the injury he sustained to his right knee prior to service.  He complained that his right knee continued to be painful and had swelled ever since service.  In a February 2011 statement, the Veteran claimed that he was advised by military doctors that he should have never been allowed in service.  

The service treatment records show no right knee disorder was identified on enlistment examination in December 1975.  The December 1975 Report of Medical History also showed the Veteran did not provide a history of the right knee injury.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if VA fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As the Veteran's enlistment examination listed no pre-existing defect associated with his right knee, he is entitled to the presumption of soundness.  The Board, however, finds that the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's right knee disability was both preexisting and not aggravated by service.  

Service treatment records show that in July 1977, the Veteran complained of right knee pain.  At that time, the Veteran reported that he received a laceration to his right knee from a knife wound six years ago.  He maintained that since that time he had experienced intermittent pain in his knee absent swelling.  It was painful when he assumed a kneeling position.  The examiner noted that the Veteran needed a profile so that he would not have to kneel on the rifle range.  The examination revealed a healed scar on the right knee, superior to the patella.  There was no tenderness or swelling and no loss of motion.  The examiner provided an impression of right knee pain secondary to old injury.  The Veteran received a profile of no kneeling during rifling for the next two months.  The profile was renewed in September 1977.  A November 1977 record noted that the Veteran had a history of chronic right knee pain secondary to previous trauma as a child.  The physical examination revealed tenderness and minimal crepitus.  Range of motion of the knee was from 0 to 140 degrees.  There was no effusion and no instability.  X-rays were within normal limits except for "[illegible]."  In August 1980, the Veteran complained of right knee pain and requested a "light duty sheet."  The examiner excused the Veteran from kneeling for three days.  

In September 1982, the Veteran presented with a history of right knee pain.  He complained that he had to go to the Rifle Range and could not kneel.  A September 1982 consultation sheet asked whether the Veteran should be permanently excused from kneeling on the job.  The October 1982 consultant noted that the Veteran complained of right knee pain at the superior pole of the patella with kneeling and squatting.  The examination revealed no effusion.  Range of motion was 0 to 125 degrees, or lack of 15 to 20 degrees of flexion.  Ligaments were intact times four.  He had a one centimeter mildly tender scar to the right knee at the superior lateral  patellar border.  The patellae tracked laterally and had a lateral tilt.  X-rays revealed a lateral tilt to the patellae, bilaterally.  The consultant noted an assessment of fibrosis of the right quadriceps of the tendon from an old stab wound.  The Veteran was placed on limited duty for six weeks.  It was recommended that the Veteran perform physical therapy to stretch his quads tendons to increase flexion.  October 1982 records reaffirmed that the Veteran injured his right knee in the 6th grade when he was stabbed by a knife and that he had had problems with the wound ever since.  He complained of pain only with kneeling and he had no problem with running or walking but he had an occasional problem with stairs.  The physical examination revealed a lack of 15 to 20 degrees of full flexion and the residual scar was smaller than the size of dime.  The Veteran was referred to the physical therapy service with the goal to decrease pain with full flexion.  In November 1982, the Veteran denied notable improvement.  The physical examination, however, revealed 137 degrees on flexion with mild discomfort in the right knee and 145 degrees on forced flexion with pain at the scar.  Knee extension revealed 10 degrees recurvation bilaterally.  Ligaments were intact times four and there was no effusion but there was mild patellorfemoral crepitus.  The Veteran complained of mild tenderness near the stab wound scar and mild joint line tenderness.  The examiner noted an assessment of tender scar of the right quadriceps (Vastus Lateralis).  The examiner indicated that possible surgical scar revision was discussed but he was not sure that this would even help.  The examiner prescribed no kneeling and squatting for 60 days.  

In February 1983, the Veteran continued to complain of pain with kneeling.  The physical examination revealed pain but with full knee flexion.  The Veteran received a permanent exclusion from kneeling for PFTs [Physical Fitness Tests] and rifle range training due to the tender scar of the right quadriceps tendon.  A September 1983 radiograph report noted that x-rays of the right knee were within normal limits.  In February 1985, the Veteran's complaints included right knee pain.  Examination of the right knee revealed no effusion, edema, or ecchymosis.  There was normal range of motion with minimal pain.  The anterior/posterior drawer and McMurray tests were negative.  Valgus and varus tests were negative; the Faber test was "1."  The assessment was knee pain secondary to scar tissue formation.  The February 1985 radiograph report noted that x-rays of the right knee were within normal limits.  Thereafter, complaints of joint pain in general are noted and include right knee pain.  The November 1987 separation Report of Medical Examination noted no relevant findings. 

After service, as previously described, the examination findings in Dr. W.L.'s August 2008 and September 2008 reports were negative.  At the July 2009 VA examination, the Veteran reported on the pre-service stab wound to his right knee.
He maintained that he "had to fake [his] physical" to get in the service by biting down "on leather" in his mouth to do the "duck walk."  He currently complained of knee pain when he performed a lot of walking.  He utilized a single cane "for outings" due to injuries he sustained to his right foot, knee, and ankle in 2004.  He complained of giving way and instability in his right knee and also pain, stiffness, weakness, decreased speed of joint motion, subluxation of the knee cap, swelling, tenderness, loss of motion, and flare-ups of the right knee.  

On physical examination of the right knee, he had tenderness, guarding of movement, crepitation, grinding, mild dislocation/subluxation, abnormal tracking and tenderness of the subpatellar, and a residual mildly tender scar from the stab wound proximal to the lateral patella.  There was pain on motion of the right knee.  He had 0 to 110 degrees on flexion and extension was to 0 degrees (normal).  X-rays of the knee were normal.  The examiner diagnosed stab wound of the right quadriceps with fibrosis of the quadriceps tendon proximal to the patella.  The examiner found that the Veteran had a pre-existing stab wound to the right knee area, and that the right knee complaints in service were attributed to the prior diagnosis of "old stab wound right quad, [diagnosed] fibrosis of right quadricep tendon prox[imal] to patella."  The examiner noted that although the Veteran was seen throughout his military career for the right knee and placed on a permanent profile for "no kneeling," there was "no evidence" the service caused a progression above/beyond the normal progression of this condition.  The examiner concluded that the condition pre-existed service and was "less likely permanently aggravated by service."  The examiner added that the current knee x-rays were "still negative for arthritis."  

Statements the Veteran made contemporaneous to service and statements made thereafter clearly show that not only does the Veteran not dispute that he entered service with a right knee defect but he also admits to this fact and to the nature of the defect-a residual stab wound to the right knee causing pain on types of movement.  On two occasions in service (July 1977, October 1982) the Veteran reported that he had problems or pain associated with the stab wound ever since its occurrence. Thus, the evidence of record clearly and unmistakably shows the Veteran entered service with a pre-existing right knee disability.  

The Board set out in great detail the Veteran's complaints and physical findings referable to the right knee during service.  The VA examiner reviewed these complaints and findings and considered the current VA examination findings and made a medical determination that there is "no evidence" the Veteran's military service caused a progression above/beyond the normal progression of the condition.  
The opinion is supported by the service examination findings which showed problems with the right knee and then improvement through physical therapy.  38 C.F.R. § 4.2 (2010).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Here, the Veteran's contention on this issue is entitled to no weight because the issue of aggravation of a disability involves a medically complex determination beyond his competence.  The VA examiner's finding of "no evidence" of abnormal progression of the condition due to service is absolute in its terms and not countered by any competent medical evidence.  Therefore, the Board makes the legal determination that the Veteran's pre-existing right knee disability was clearly and unmistakably not aggravated during service.  Additionally, for the same reasons articulated above in connection with the Veteran's other claims, there is no credible evidence that the Veteran has osteoarthritis of the right knee.  Accordingly, the Veteran is not entitled to service-connected benefits for the right knee.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claims for service connection for rheumatoid arthritis and osteoarthritis and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

Service connection for rheumatoid arthritis is denied. 

Service connection for osteoarthritis of the cervical spine (neck) is denied.

Service connection for osteoarthritis of the thoracolumbar spine (back) is denied.

Service connection for osteoarthritis of the bilateral thumbs (hands), and right elbow, is denied.

Service connection for osteoarthritis of the left shoulder is denied.

Service connection for a bilateral knee disorder is denied. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


